Citation Nr: 0923631	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  04-01 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for a right knee 
disability, including as secondary to a service-connected 
left knee disability.



REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1967 until August 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veteran's Claims (Court).  The 
case was initially before the Board on appeal from a May 2003 
rating decision of the Portland, Oregon Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In February 2005 
the Board issued a decision upholding the RO's denial of 
service connection for right knee disability.  The Veteran 
appealed that decision to the Court, and the Court endorsed 
an April 2006 joint motion by the parties, vacated the 
February 2005 Board decision, and remanded the matter for 
action consistent with the joint motion.  This case was 
before the Board in November 2006 when it was remanded for 
additional development.  In March 2008 the Board issued a 
decision denying service connection for right knee 
disability.  In November 2008, the Court endorsed a November 
2008 joint motion by the parties, vacated the March 2008 
Board decision, and remanded the matter for action consistent 
with the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veteran contends that he injured his right knee on the 
same parachute jump as when he injured his left knee in 
service and that it was logical his right knee was also 
injured since it was subjected to the same impact.  He also 
contends that since his left knee condition was more painful, 
he shifted his weight to the right knee causing damage over 
time.  The March 2008 Board decision vacated by the Court 
pursuant to the Joint Motion denied service connection for 
right knee disability based on a finding that the Veteran's 
current right knee disability was not shown to be 
etiologically related to his service or to his service-
connected left knee disability.

The Joint Motion endorsed by the Court's November 2008 Order 
notes, in part, that remand was required because the Board 
failed to comply with VA's duty to assist by not obtaining 
relevant medical evidence.  See 38 U.S.C.A. § 5103A(a)(1).  
Specifically, the joint motion notes that the record does not 
contain the Veteran's complete service treatment records 
(STRs), which are potentially relevant to his claim, and that 
VA was obligated to "make as many requests as are 
necessary" to obtain them; these efforts could cease "only 
if VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile."  
[Notably, these observations were not made in the earlier, 
April 2006, Joint Motion, nor had the Veteran identified any 
specific treatment, records of which were outstanding, or 
previously alleged that there were outstanding records of 
right knee treatment that were not considered.]  

Although the record does contain several STRs (including an 
entrance examination, a separation examination and a 1969 
treatment record pertaining to left knee injury), further 
attempts to obtain the records now alleged by the Veteran as 
outstanding must be undertaken on remand as directed by the 
Court-endorsed Joint Motion.  Therefore, on remand, the 
Veteran must be asked to identify every facility in service 
where he received treatment for a right knee disability.  
Thereafter, the RO should seek to obtain any outstanding 
pertinent STRs from those facilities and from all locations 
where records from those facilities may have been retired, 
following the procedures prescribed in 38 C.F.R. § 
3.159(c),(e) regarding obtaining medical records from Federal 
facilities.  Furthermore, if no additional records are 
received, it should be certified for the record that the 
alleged records do not exist and that all avenues of search 
have been exhausted.

Moreover, in an April 2009 statement, Dr. TLG opined that the 
Veteran's parachute jumping in service rendered the Veteran's 
right knee "fragile and susceptible to injury."  He further 
opined that the Veteran's service-connected left knee 
disability essentially accelerated the arthritic process in 
the right knee.  This evidence, received by the Board in June 
2009, has not been reviewed by the RO, and RO consideration 
of the additional evidence was not waived.  Accordingly, the 
RO must be given the opportunity to review this evidence in 
the first instance.  See 38 C.F.R. § 20.1304(c) (2008).  In 
addition, a medical opinion is needed to reconcile (with a 
detailed explanation of the rationale) the conflicting 
opinions as to whether the Veteran's right knee disability is 
related to his military service or his service-connected left 
knee disability.  The consulting physician should 
specifically explain the rationale for any opinion that 
conflicts with those provided by Dr. TLG in 2009, on VA 
examination in 2007, by Dr. R in 2006 or/and on VA 
examination in 2003.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
identify every facility in service where 
he received treatment or evaluation for 
his right knee (and approximate dates 
when the evaluation or treatment took 
place).  Upon his response, the RO should 
arrange for exhaustive development to 
secure any outstanding STRs of such 
treatment and/or evaluation from those 
facilities and from all locations to 
which records from those facilities may 
have been retired.  The RO is instructed 
to follow the procedures prescribed in 38 
C.F.R. § 3.159(c),(e) regarding obtaining 
medical records from Federal facilities.  
All efforts at obtaining these records 
must be documented, and any 
records/information obtained should be 
associated with the claims folder.

If no additional records are obtained, it 
should be certified for the record that 
the records do not exist and that all 
avenues of search have been exhausted.  
The Veteran and his attorney must be 
advised that no additional records were 
located.

2.  Thereafter, the RO should arrange for 
the Veteran to be examined by an 
orthopedist to determine the nature and 
likely etiology of any current right knee 
disability.  The Veteran should be 
properly notified of the examination and 
of the consequences of his failure to 
appear.  His claims file must be reviewed 
by the examiner in conjunction with the 
examination, and any indicated studies or 
tests should be accomplished.  All 
clinical findings should be reported in 
detail.

For each right knee disability diagnosed, 
the examiner should provide opinions, 
based upon review of the Veteran's 
pertinent medical history and with 
consideration of sound medical 
principles, as to the following:

a.  Is it at least as likely as not (a 
50% or better probability) that the 
Veteran's right knee disability was 
incurred or aggravated as a result of 
injury or disease during his military 
service?  

b.  Is it at least as likely as not (50 
percent or better probability) that the 
Veteran's right knee disability was 
caused or aggravated (i.e., chronically 
worsened) by his service-connected left 
knee disability?  If the examiner finds 
that the Veteran's right knee disability 
was not caused, but was aggravated by, 
his left knee disability, the examiner 
should identify the baseline level of 
severity of the right knee disability 
prior to the onset of aggravation, or by 
the earliest medical evidence created at 
any time between the onset of aggravation 
and the receipt of medical evidence 
establishing the current level of 
severity.  If some of the increase in 
severity of the right knee disability is 
due to natural progress, the examiner 
should identify the degree of increase in 
severity due to natural progression.  

The examiner should explain the rationale 
for all opinions expressed and must 
reconcile (explain the basis for 
agreement or disagreement) all opinions 
with those provided by Dr. TLG in 2009, 
on VA examination in 2007, by Dr. R in 
2006 or/and on VA examination in 2003.

3.  The RO should ensure that all 
development sought above is completed, 
then readjudicate the claim of service 
connection for a right knee disability.  
If it remains denied, the RO should issue 
an appropriate supplemental statement of 
the case, and the Veteran and his 
representative must have opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

